SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á diez de Agosto de mil novecientos uno, en el pleito seguido en el Tribunal del Distrito de San Juan por Don Marcos Pieras por derecho propio y como liquidador de la sociedad Pieras *107y C? contra. Egozcue y C? y Don Emilio Cárdenas, sobre tercería de dominio, cuyo pleito pende ante Nos, en virtud de recurso de casación por infracción de ley, interpuesto por el Letrado Don Juan Hernández López, en defensa y re-presentación de Pieras, habiendo representado y defendido al demandado Egozcue y C® el Letrado Don Antonio Alvarez Nava, sin que se haya personado en autos Don Emilio Cárdenas. — Resultando: Que en juicio verbal se-guido ante el Juzgado Municipal de Catedral por Egozcue y O contra Don Emilio Cárdenas en cobro .de pesos, fué embargado como de la propiedad del demandado un predio rústico, y con tal motivo Don Marcos Pieras, por de-recho propio y como liquidador de Pieras y C?‘, dedujo ante el Tribunal del Distrito de San Juan demanda de tercería de dominio, de la que se confirió traslado por provi-dencia de cuatro de Noviembre de mil ochocientos noventa y nueve á Egozcue y C? y á Don Emilio Cárdenas, quienes fueron citados y emplazados respectivamente en trece y diez y seis del mismo mes, para que en el término de veinte días contestaran dicha demanda, ordenándose además por aquella providencia que se suspendiera todo procedimiento sobre la finca embargada. — Resultando: Que el día antes de verifi-carse el emplazamiento de Egozcue y C?, ó sea en doce de Noviembre, el representante de dicha sociedad solicitó del Juzgado Municipal de Catedral se alzara el embargo de los terrenos sobre que se había hecho la traba, por tener noticias de que no pertenecían al demandado, de-jándolos á la libre disposición de su dueño; é instruida la expresada sociedad de la orden librada á dicho Juzgado para la suspensión de todo procedimiento de apremio sobre los terrenos en cuestión, insistió en la misma fecha trece de No-viembre en el pedimento ya hecho é interesó se comunicara al Tribunal de San Juan á los efectos oportunos en el juicio de tercería, á todo lo cual accedió el. Juzgado Municipal por providencia de catorce de Noviembre. — Resultando: Que la representación de Pieras produjo escrito con fecha once de *108Diciembre siguiente suplicando se acordara el estricto cum-plimiento de la providencia de admisión de, la demanda para todos los efectos legales, pues el levantamiento del embargo acordado por el Juzgado Municipal de Catedral no debía entorpecer la tramitación de la tercería y Egozcue y C* debían allanarse á la demanda ó contestarla, de cuyo escrito confirió traslado el Tribunal á Don Manuel Egozcue por providencia de treinta y uno de Enero del año próximo pasado, presentando entonces otro la representación de Pieras en primero de Febrero con súplica de que se dejara sin efecto el traslado conferido y fueran declarados en rebeldía Egozcue y C* y Don Emilio Cárdenas, por no haber comparecido á contestar la demanda. — Resultando : Que después de haber evacuado Egozcue y C? el traslado que les fué conferido, soli-citando fueran desestimadas las peticiones de Don Marcos Pieras, con las costas á su cargo, el Tribunal del Distrito de San Juan, por auto de diez de Febrero, declaró no haber lugar á la rebeldía de Egozcue y C? y de Don Emilio Cár-denas, y que éstos no estaban obligados á contestar la demanda de tercería, por no existir ya el motivo que la originara, sin especial condena de costas, contra cuyo .acto ejercitó Don Marcos Pieras recurso de reposición en el sen-tido de que se proveyera conforme á lo pedido en el escrito de primero de Febrero, habiéndose desestimado ese recurso por auto de diez y nueve de Febrero. — Resultando: Que Don Marcos Pieras interpuso contra la anterior resolución de diez y nueve de Febrero, y concordante del día diez, ante el Tribunal de Distrito de San Juan, recurso de casación por quebrantamiento de forma, que ya fué resuelto en sentido negativo, y .también por infracción de ley, como comprendido en el número 3? del artículo 1,690 de la Ley de Enjuicia-miento Civil, con violación del párrafo 47 y siguientes de la Orden General número 118, serie de mil ochocientos noventa y nueve, recurso que ha formalizado ante este Tribunal, invocando el mismo número 3? del artículo 1,690 de la ley citada y alegando que las resoluciones recurridas no con-*109tienen declaración alguna sobre las pretensiones oportuna-mente deducidas en la demanda, pues únicamente se hace la declaración de que los demandados no vienen obligados á contestarla, cuestión que no ha sido debatida previamente por las partes litigantes dentro de las formas amplias del debate judicial, no habiendo tampoco ocurrido el caso de desistimiento de la demanda por el actor, ni de allanamiento á ella, por parte de los demandados. — Visto: Siendo Po-nente el Juez Asociado Don Louis Sulzbacher. — Conside-rando : Que con arreglo al artículo 1,718 de la Ley de Enjuiciamiento Civil, en el escrito interponiendo el recurso de casación por infracción de ley ó Me doctrina, debe expre-sarse no solamente el párrafo del artículo 1,690 de dicha ley en que esté comprendido, sino que ha de citarse con precisión y claridad la ley ó doctrina legal .que se crea infringida, y el concepto en que lo haya sido. — Considerando: Que en el recurso de que se trata, aunque se expresa que está compren-dido en el párrafo 3? del artículo 1,690 de la Ley de Enjui-ciamiento Civil, y al interponerlo ante el Tribunal de San Juan, se citaron como infringidos el párrafo 47 y siguientes de la Orden General número 118, cuya cita no se hizo al formalizar el recurso, dicho párrafo 47 no es atinente al caso, como su simple lectura indica, y ni de ese párrafo ni de los siguientes, que no se precisan, se explica el concepto en que han sido infringidos. — Considerando: Que por las razones consignadas, no habiéndose interpuesto én debida forma el recurso, no cabe discutirlo y resol-verlo. — Fallamos: Que debemos declarar y declaramos no haber lugar á resolver el recurso de casación por in-fracción de ley, interpuesto por Don Marcos Pieras, en la representación que tiene, con las costas á su cargo; y con devolución de autos, comuniqúese esta resolución al Tribunal de Distrito de San Juan, para los efectos le-gales correspondientes. — Así por esta nuestra sentencia, que se publicará en la Gaceta Oficial, lo pronunciamos, manda-mos y firmamos.
José S. Quiñones. — José C. Hernández. — José Mf Figue-ras. — Louis Sulzbacher.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo Don Louis Sulzbacher, celebrando Audiencia pública dicho Tribunal en el día de hoy, de que certifico, como Secretario sustituto en Puerto Rico, á diez de Agosto de mil novecientos uno.— Eugenio Alvarez, Secretario sustituto.